DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This office action is in response to after final arguments filed on January 26, 2022 in which claims 1-20 are pending in the application. The final rejection is withdrawn.

Response to Arguments
3.	Applicant's arguments regarding the 35 U.S.C. 112(a)  and 35 U.S.C. 112(b) rejections of claims 5 and 8 have been considered and are withdrawn due to the convincing arguments presented by the applicant.
 	Applicant's arguments regarding the 35 U.S.C. 112(b) rejections of claims 16 and 17 have been considered and are withdrawn due to the convincing arguments presented by the applicant.
 	Regarding the 35 U.S.C. 102(a)(1) art rejection for claim 1, Applicant argues that Treyz et al. does not teach “a selectable button to be displayed on the display device for selecting one of plural adjacently located stores located on a map, and content concerning the selected store to be provided when the user selects the selectable button, wherein the content includes a commercial for the selected store or for one or more brands carried within the selected store.”	The examiner disagrees with the Applicant. Treyz et al. does disclose ii) a selectable button to be displayed on the display device for selecting one of the (see at least col. 37 lines 12-31);  (in addition see also Fig. 45), and (iii) content concerning the selected store to be provided when the user selects the selectable button (see at least col. 37 lines 5-30 and Figs. 37, 45, 48), wherein the content includes a commercial for the selected store or for one or more brands carried within the selected store (see at least col. 55 line 61-col. 56 line 7, col. 50 lines 59-62, col. 31 lines 48-65).
 	Applicant argues that col. 37 lines 21-31 do not refer to Fig. 45. The examiner did not indicated that col.37 lines 21-31 referred to Fig. 45. What the examiner indicated is that in addition to seeing col. 37 lines 21-31, the Applicant should also see Fig. 45 which shows a map having selectable buttons on the display device for selecting one of the adjacently located stores located on the map which is described in Fig. 45. Figs. 45 which shows the details of map 436 of Fig. 37 which is map 512 in Fig. 45 (see col. 37 lines 12-31) which states “If the user selects an option such as map option 436 of FIG. 37, handheld computing device 12 may display a map such as map 512 of FIG. 45. Map 512 may contain information 514 on the user's present location. Map 512 may also contain a selectable logo 516 that is embedded in the map. Logo 516 is associated with a particular store and is therefore displayed at the map location that corresponds to the store's location….”.
  	Regarding claim 11, the rejection is moot in view of the new ground of rejection.
 	Regarding claim 12, the examiner disagrees with the applicant. Treyz et al. discloses this limitation in col. 3 lines 37-48, col. 11 lines 40-44, col. 11 lines 50-56, and col. 21 lines 15-23.
 	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


5.	Claim(s) 1-4, 7-10, 12-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Treyz et al. (US Patent No. 6,587,835).
 	In regard to claim 1, Treyz et al. discloses a navigational system comprising:
an application provided on a user’s communication and data transfer device (“cdd”), the cdd including a display device, the application including logic configured to cause (i) a map showing a plurality of adjacently located stores to be displayed on the display device (see at least Fig. 45), (ii) a selectable button to be displayed on the display device for selecting one of the adjacently located stores located on the map (see at least col. 37 lines 12-31;  and see also Fig. 45), and (iii) content concerning the selected store to be provided when the user selects the selectable button (see at least col. 37 lines 5-30 and Figs. 37, 45, 48), wherein the content includes a commercial for the selected store or for one or more brands carried within the selected store (see at least col. 55 line 61-col. 56 line 7, col. 50 lines 59-62, col. 31 lines 48-65).

 	In regard to claim 2, Treyz et al. discloses wherein the commercial is at least one of an audio or a visual commercial (see at least col. 55 line 61-col. 56 line 7, col. 50 lines 59-62, col. 31 lines 48-65).

 	In regard to claim 3, Treyz et al. discloses wherein the selectable button includes an icon for the selected store, the icon representing the selected store on the map (see at least Fig. 45).

 	In regard to claim 4, Treyz et al. discloses wherein upon selection, the selected store (in Fig. 100)  is at least one of enlarged or centered on the map (wherein sears directory is selected in Fi. 100, wherein the directory details is largely displayed in Fig. 101, see Fig. 101 and col. 58 lines 38-60). 

 	In regard to claim 7, Treyz et al. discloses wherein the map is for a selected floor of a plurality of floors that includes the plurality of adjacently located stores (Note: the floor displayed in Fig. 45 could be the selected floor, intended use) (see at least Fig. 101 a plurality of floors)

 	In regard to claim 8, As best understood by the examiner, Treyz et al. discloses wherein the map is displayed (Fig. 101 map directory of Sears)  upon the user selecting a site map button provided on a prior screen  (prior screen is Fig. 100 wherein the user select the icon directory) of the application.

  	In regard to claim 9, Treyz et al. discloses wherein a prior screen to the map displayed by the display device provides a search tool for at least one stores, brands or (see at least col. 32 lines 36-52, col. 37 lines 50-54, col. 3 lines 26-28, col. 52 lines 5-9, claim 13). 

 	In regard to claim 10, Treyz et al. discloses wherein the map indicates a location of the user relative to the plurality of adjacently located stores (see at least Fig. 45).
 
	In regard to claim 12, Treyz et al. discloses wherein the map is accessible even when the user is not present at a venue containing the plurality of adjacently located stores (see at least user does not have to be present wireless transaction is conducted in col. 2 lines 12-14;  see also col. 3 lines 37-48, col. 11 lines 40-44, col. 11 lines 50-56, and col. 21 lines 15-23).
 
 	In regard to claim 13, Treyz et al. discloses wherein the application includes a sandbox from which any of a plurality of different venues may be selected, one of the venues providing the map showing the plurality of adjacently located stores (see at least Fig. 45 and Fig. 1). 

 	In regard to claim 14, Treyz et al. discloses wherein the plurality of different venues include venues other than store venues (see element 32 in Fig. 1 other entities and facilities).

In regard to claim 15, Treyz et al. discloses wherein the content further includes a second map for use when the user is inside the selected store, the second map including at least one different location or item within the selected store (see at least col. 55 lines 22-29).

 	In regard to claim 16, Treyz et al. discloses a navigational system comprising:
an application provided on a user’s communication and data transfer device (“cdd”), the cdd including a display device, the application including logic configured to cause (i) a map showing a plurality of adjacently located stores to be displayed on the display device (see at least Fig. 45), (ii) means for selecting one of the adjacently located stores located on the map (see at least col. 37 lines 21-31 and Fig. 45), and (iii) content concerning the selected store to be provided when the user selects the selectable button (see at least col. 37 lines 5-30 and Figs. 37, 45, 48), wherein the content includes a commercial for the selected store or for one or more brands carried within the selected store (see at least col. 55 line 61-col. 56 line 7, col. 50 lines 59-62, col. 31 lines 48-65). 

 	In regard to claim 17, Treyz et al. discloses wherein the means for selecting includes a selectable button displayed on the display device (see at least Fig. 45). 

 	In regard to claim 18, Treyz et al. discloses wherein the selectable button includes an icon for the selected store, the icon representing the selected store on the map (see at least Fig. 45). 

 	In regard to claim 19, Treyz et al. discloses a navigational system comprising:
an application provided on a user’s communication and data transfer device (“cdd”), the cdd including a display device, the application including logic configured to cause (i) a first map showing a plurality of adjacently located stores to be displayed on the display device (see at least Fig. 45), (ii) a selectable button to be displayed on the display device for selecting one of the adjacently located stores located on the first map (see at least col. 37 lines 5-30 and Figs. 37, 45, 48), (iii) content concerning the selected store to be provided when the user selects the selectable button (see at least col. 37 lines 5-30 and Figs. 37, 45, 48); and (iv) a second map to be displayed by the display device, the second map for use when the user is inside the selected store and including at least one different location or item within the selected store (see at least col. 55 lines 22-29). 

 	In regard to claim 20, Treyz et al. discloses wherein the selectable button includes an icon for the selected store, the icon representing the selected store on the first map (see at least Fig. 45).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

7.	Claim 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treyz et al. (US Patent No. 6,587,835).
 	In regard to claims 5-6, Treyz et al. discloses wherein at least one of the plurality of adjacently located stores displayed on the display device (see at least col. 55 lines 56-col. 56 line 7); wherein at least one of the plurality of adjacently located stores displayed on the display device (see at least col. 55 lines 56-col. 56 line 7).
 	Treyz et al. also discloses in col. 56 lines 34-42 “At step 928, the store’s computer system or other equipment may be used to allow the store to pass the manufacturers' coupons, discounts, and other offers and benefits to the store’s customers. For example, the store’s computer system may be accessed by handheld computing device 12 when displaying information on specials for the user. The store’s computer system may also be used to ensure that eligible users receive the appropriate discounts at checkout.” Which 
 	Based on this passage, Treyz et al. does teach not having content is unselectable if content is grayed out. Meaning if the user is eligible, the content would be displayed in the user device, and if the user is ineligible the content will be grayed out of unselectable (see col. 56 lines 34-42).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to make the content unselectable or grayed out if the user is not eligible to obtain coupon or discount due to the fact that the user is not entitled to access the store computer system.

8.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Treyz et al. (US Patent No. 6,587,835) in view of  Stanger et al. (US 2012/0066035).
 	In regard to claim 11, while Treyz et al. indirectly disclose such limitation by using other location determining technique in col. 59 lines 12-17, he does not explicitly disclose wherein the application is configured to enable the user to manually set the location of the user relative to the plurality of adjacently located stores.
  	Stanger et al. discloses the above limitation (see at least Fig. 10A step 1002; see also [0069], see also Fig. 10B).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Treyz et al. with the feature of Stanger et al. which allow the user enter its own location because such modification would allowing the user to enter its own location in the event a location service is disabled.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Mason et al., US 2011/0313840, discloses in [0161] “…the user can access the screen 700 and enter the user's present location in the location box 710. This can be done by entering location indicia such as a zip code, street address….” Such feature is well known in the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661